 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   TERESA R. BURWELL,                                   Case No.: 2:18-cv-00980-GMN-NJK
12          Plaintiff(s),                                                ORDER
13   v.
14   NEVADA PROPERTY I, LLC, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s amended complaint. Docket No. 6; see also Docket
17 No. 9 (right to sue letter). Pursuant to 28 U.S.C. § 1915(e)(2), the Court herein screens the
18 amended complaint to determine if a claim has been stated in the amended complaint. See Docket
19 No. 4 (identifying applicable standards). In so doing, the Court is mindful that allegations of a
20 pro se complaint are held to less stringent standards than formal pleadings drafted by lawyers.
21 Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal construction of pro
22 se pleadings is required after Twombly and Iqbal).
23         To state a claim under the ADA, the plaintiff must show that (1) she is disabled, (2) she is
24 a qualified individual with a disability, and (3) she was discriminated against because of that
25 disability. Smith v. Clark County School. Dist., 727 F.3d 950, 955 (9th Cir. 2013). The amended
26 complaint alleges that Plaintiff suffered a hand injury, that Defendant failed to provide a
27 reasonable accommodation so that she could continue working, and that her employment was
28 terminated because of her disability. See, e.g., Docket No. 6 at ¶¶ 17-18, 43. While a thin showing

                                                    1
 1 on the elements of an ADA claim, the Court finds the allegations in the amended complaint
 2 sufficient to survive the screening process given Plaintiff’s status as a pro se litigant.1
 3         In light of the above, it is hereby ORDERED that:
 4         •     The Clerk of the Court shall issue Summons to Defendant, and deliver the same to the
 5               U.S. Marshal for service. The Clerk of the Court shall also deliver a copy of the
 6               amended complaint (Docket No. 6) to the U.S. Marshal for service.
 7         •     Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
 8               Form USM-285.2 Within twenty days after receiving from the U.S. Marshal a copy of
 9               the Form USM-285, showing whether service has been accomplished, Plaintiff must
10               file a notice with the court identifying whether defendant was served. If Plaintiff
11               wishes to have service again attempted on an unserved defendant, a motion must be
12               filed with the Court identifying the unserved defendant and specifying a more detailed
13               name and/or address for said defendant, or whether some other manner of service
14               should be attempted.
15         •     Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, service must be
16               accomplished within 90 days from the date this order is entered.
17         •     From this point forward, Plaintiff shall serve upon Defendant, or, if appearance has
18               been entered by counsel, upon the attorney(s), a copy of every pleading, motion, or
19               other document submitted for consideration by the court. Plaintiff shall include with
20               the original papers submitted for filing a certificate stating the date that a true and
21               correct copy of the document was mailed to Defendants or counsel for Defendants. The
22               Court may disregard any paper received by a District Judge or Magistrate Judge that
23
          1
            When the Court screens a complaint, it does so without the benefit of an adversarial
24 presentation. Cf. Buchheit v. Green, 705 F.3d 1157, 1161 (10 Cir. 2012). As such, nothing herein
   prevents Defendant from filing a motion to dismiss. The Court also notes that the amended
25 complaint references other causes of action. See Docket No. 6 at 10-11. The Court does not express
   any opinion as to any of these other claims, as it is enough at the screening stage that at least one
26 claim has been pleaded sufficiently. See Bem v. Clark County School Dist., 2015 WL 300373, at
   *3 n.1 (D. Nev. Jan. 21, 2015); see also 28 U.S.C. § 1915(e)(2)(B)(ii) (the screening process
27 authorizes courts to dismiss a case if the plaintiff “fails to state a claim”).
28         2
               The USM-285 form is available at www.usmarshals.gov/process/usm285.pdf.

                                                      2
 1      has not been filed with the Clerk, and any paper received by a District Judge, Magistrate
 2      Judge, or the Clerk that fails to include a certificate of service.
 3   IT IS SO ORDERED.
 4   Dated: December 17, 2018
 5                                                          ______________________________
                                                            Nancy J. Koppe
 6                                                          United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
